Citation Nr: 1108832	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypotension.

2.  Entitlement to service connection for a jaw disorder, to include temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board has recharacterized the issue of entitlement to service connection for TMJ disorder to more broadly include entitlement to service connection for a jaw disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The expansion of this issue is intended to account for the possibility that the Veteran may have a congenital jaw condition that was aggravated by service.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hypotension and a jaw disorder, both of which she contends originated during service.  For the reasons discussed below, the Board finds that a remand is required for further development of both of these claims.

First, the Board notes that the Veteran testified at her January 2011 Board hearing that she is receiving private medical and dental care, and that she has discussed one or both of the issues on appeal with these medical care providers.  Specifically, the Veteran has reported that she receives private medical care from a Dr. Mizeur, and that she receives dental care from Century Dental Center.  No treatment records from either of these providers have been associated with the claims file.  On remand, the Veteran should be asked to fill out appropriate release forms so that VA may obtain these records on her behalf.  She should also be informed that she may submit this evidence herself.

Furthermore, the Board finds that the January 2006 VA examination reports of record are inadequate for purposes of evaluating the Veteran's claims.  

First, with respect to the hypotension claim, the Board questions the diagnosis of resolved hypotension, as the Veteran has competently testified that she still suffers from hypotension.  She also stated that her current medical records will corroborate this testimony and that she has discussed her hypotension with her current physician.  The Board thus finds that a new VA examination is required.  

The new VA examination should thoroughly discuss the Veteran's service treatment records, including the multiple in-service low blood pressure readings.  

The examiner should also discuss the relationship, if any, between the Veteran's anemia or her pregnancies and miscarriages and her low blood pressure.  The Board observes that the January 2006 VA examiner opined that the Veteran's low blood pressure could have been due to her pregnancy and miscarriages.  The Veteran testified at her Board hearing that she had two miscarriages and gave birth to one child in service, and that she gave birth to two children after her separation from service.  The Board notes that, if the Veteran is found to have chronic hypotension, and if this disability is found to be linked to her first pregnancy or two miscarriages, she would be entitled to service connection.  This aspect of the Veteran's claim must be more fully discussed in the new VA examination.  

Next, the Board finds that a new VA dental and oral examination is necessary due to inadequacies in the January 2006 examination report.  First, the Board observes that the VA examiner only found one reference to TMJ in the Veteran's service treatment records.  The examination report mentions a July 2002 service dental record referring the Veteran to the temporomandibular disorder clinic.  

However, an August 2002 service dental record notes that the Veteran experiences pain in her jaw when it is open for even 15 minutes.  She was also noted to have clicking in the joints.  A September 2003 service dental record notes TMJ with clicking, popping, and restricted opening of her mouth.  This last record also makes reference to a TMJ evaluation.  The Board finds that the lack of discussion of these potentially significant service dental records renders the resulting diagnosis and etiology opinion inadequate.  

Furthermore, the Board notes the Veteran's contention that her symptoms began following surgery to remove her wisdom teeth in service.  The January 2006 VA examination report diagnosed significant class II malocclusion, which is a congenital condition.  It also diagnosed articular disk disorder of the reducing type.  The examiner stated that the meniscus seems to snap in full-opening and full-closing on the right and left sides.  The examiner noted that this is an internal derangement, most likely associated with her malocclusion.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital disability, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  

In the case at hand, the Veteran has asserted that she her jaw symptoms did not manifest until after her in-service oral surgery.  The January 2006 VA examination report does not address the question of aggravation.  On remand, the question of aggravation must be addressed in any subsequent VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out authorization forms for Dr. Mizeur and the Century Dental Center.  The Veteran should also be notified that she may submit these records herself.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current hypotension.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any pertinent pathology, and should expressly diagnose or rule out a diagnosis of chronic hypotension.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should thoroughly discuss the Veteran's service treatment records, including the multiple in-service low blood pressure readings.  The examiner should also discuss the relationship, if any, between the Veteran's anemia or her in-service pregnancy and miscarriages and her low blood pressure.  Any opinion expressed must be accompanied by a complete rationale.

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current jaw condition.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disabilities.  The examiner should expressly diagnose or rule out a diagnosis of TMJ disorder.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  In giving this opinion, the examiner should discuss the Veteran's service treatment records, including the suggestions of TMJ disorder in July 2002, August 2002, and September 2003.

If the examiner finds significant class II malocclusion or another congenital defect, as was found in the January 2006 VA examination report, the examiner should opine as to whether it is at least as likely as not that any such condition was aggravated during the Veteran's military service, to include by the removal of her wisdom teeth during service.  Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


